Citation Nr: 1750939	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-24 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for lumbar spine disorder. 

2.  Entitlement to service connection for cervical spine disorder.

3.  Entitlement to service connection for a right arm disorder, to include as secondary to a cervical spine disorder.   

4.  Entitlement to service connection for a left wrist disorder (claimed as residuals of a left wrist injury with left hand weakness).

5.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In his August 2013 substantive appeal, the Veteran requested a hearing before the Board; however, he subsequently withdrew that request.  Therefore, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2017). 

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for service connection for a lumbar spine disorder, the Veteran was afforded a VA examination in February 2012, and an addendum opinion was obtained in June 2012.  In February 2012, the examiner opined that the Veteran's lumbar spine degenerative disk disease was not due to an injury sustained during service.  However, the examiner based his opinion largely on an inaccurate factual premise that a March 1984 service treatment record was the only in-service record that pertained to the Veteran's back.  

In June 2012, the examiner reviewed the Veteran's service treatment records and stated that his opinion remained unchanged.  However, he did not reconcile his opinion with the evidence of record.  In particular, in February 2012, the examiner stated that the Veteran's March 1984 in-service thoracolumbar strain resolved with no residuals, as evidenced by the absence of documented continued lumbar problems.  However, he did not reconcile this finding with the November 1986 service treatment records that noted the Veteran subsequently complained of back pain.  Moreover, the examiner's supporting rationale relied largely on the absence of contemporaneous medical evidence.  Therefore, a remand is required to obtain an additional VA medical opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the claim for service connection for a cervical spine disorder, the Veteran was afforded a VA examination in February 2012.  The examiner opined that the Veteran's cervical spine degenerative disc disease with multilevel neural foraminal stenosis was not due to a lumbar strain during service.  However, in so doing, he stated that the claims file did not document any complaints related to the Veteran's cervical spine during service.  

In a June 2012 addendum opinion, the examiner noted that the Veteran's service treatment records showed that he was treated for a soft tissue injury to his neck, but stated that his previous opinion remained unchanged.  However, the examiner did not reconcile the rationale provided in his February 2012 medical opinion with the noted in-service injury.  Moreover, the Board notes that the February 2012 medical opinion addressed whether the Veteran's cervical spine disorder was related to his in-service lumbar spine strain.  The examiner did not provide a clear opinion regarding whether the Veteran's cervical spine disorder was directly related to service.  Therefore, a remand is necessary for an additional VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
 
Regarding the claim for service connection for a right arm disorder, the Veteran was afforded a VA examination in February 2012, and an addendum opinion was obtained in June 2012.  In February 2012, the examiner indicated that the Veteran did not have a diagnosed elbow or forearm condition.  However, he also noted that a November 2011 VA x-ray report showed mild spurring of the Veteran's right olecranon.  

The Board notes that the Veteran has also contended that his right arm disorder is secondary to his cervical spine disorder.  In a February 2012 VA cervical spine examination, the examiner stated that September 2011 VA Magnetic Resonance Imaging (MRI) did not show a clear C 6-7 radiculopathy or paresthesia that corresponded to the Veteran's subjective complaints of right arm radiculopathy.  However, the examiner also reported that the September 2011 VA MRI showed severe bilateral multilevel neural foraminal stenosis at C 6-7.  

In addition, in February 2012, the examiner opined that the Veteran's right arm condition was consistent with a post-service injury sustained during an assault.  However, the Veteran has contended that he sustained an injury to his left arm during the assault.  See, e.g., October 2012 notice of disagreement; August 2013 substantive appeal.  In addition, the Board notes that an August 2011 Social Security Administration (SSA) functional report and a September 2011 VA examination noted that the Veteran sustained a right tibia fracture and left forearm injury in 2002.  As such, it appears that the February 2012 and June 2012 VA medical opinions may have been on an inaccurate or incomplete factual premise.  

For these reasons, a remand is necessary to obtain a VA examination and medical opinion to determine the nature and etiology of any right arm disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the claim for service connection for hypertension, the Veteran was afforded a VA examination in December 2011, and addendum opinions were obtained in February 2012 and June 2012.  The examiner opined that the Veteran's hypertension was unrelated to or caused by the few high blood pressure readings during service.  

In December 2011 and February 2012, the examiner stated that the Veteran only received treatment for hypertension four to five years earlier.  He also stated that there was an absence of 20 years of documented hypertension since the Veteran's discharge from service.  However, the Veteran's private medical records noted that he was provided samples of medication and treated for hypertension at least as early as November 2003.  In this regard, a November 2003 private treatment record noted that the Veteran's blood pressure was 140/100 and that he "continued" to take medication to control his hypertension. 

In June 2012, the examiner stated that the Veteran's private treatment records did not change his medical opinion.  In so finding, he stated that the criteria for sustained systemic essential hypertension was not met until several years after the Veteran's discharge from service.  However, the examiner did not explain the medical significance of the time gap between service and diagnosis of hypertension.  Therefore, a remand is necessary to obtain an additional VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Furthermore, a February 2013 letter from the Veteran's private chiropractor noted that the Veteran had been a patient since October 1995 for his cervical spine, lumbar spine, and wrists.  The private chiropractor noted that an examination of the Veteran's wrists revealed extensive hypermobility and crepitus upon flexion and extension.  However, the Board notes that the underlying treatment records are not associated with the claims file.  Therefore, on remand, the AOJ should attempt to obtain any outstanding private treatment records.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a lumbar spine disorder, cervical spine disorder, a right arm disorder, a left wrist disorder, and hypertension.  A specific request should be made for authorization to obtain records from the Biby Chiropractic Center.  See, e.g., February 2013 private medical statement.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a medical opinion as to the nature and etiology of any current lumbar spine disorder.  A physical examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's has a lumbar spine disorder that manifested in or is otherwise causally or etiologically related to his military service, to include any symptomatology therein.  

In rendering his or her opinion, the examiner should consider the following: 1) the March 1984 service treatment record that noted an assessment of a lumbar strain; 2) the May 1986 service treatment record that noted the Veteran complained of back pain and an assessment of a slight muscle strain; 3) the November 1986 report of medical history that noted the Veteran reported chronic low back pain that radiated to his left buttock; 3) the October 2011 Social Security Administration (SSA) consultative examination report that noted the Veteran reported his back pain had its onset in 1990; and 4) the VA examination findings and opinions of record, including the February 2012 VA examination and the June 2012 VA addendum opinion.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a medical opinion as to the nature and etiology of any current cervical spine disorder.  A physical examination is only needed if deemed necessary by the VA examiner.


The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's has a cervical spine disorder that manifested in or is otherwise causally or etiologically related to his military service, to include any symptomatology therein.  

In rendering his or her opinion, the examiner should consider the following: 1) the April 1984 service treatment record that noted the Veteran complained of anterior neck pain and showed an assessment of a soft tissue injury; and 2) the VA examination findings and opinions of record, including the February 2012 VA examination and the June 2012 VA addendum opinion.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right arm disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current right arm disorders. 

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomatology therein.  

In rendering his or her opinion, the examiner should consider the following: 1) the Veteran's lay statements regarding his post-service left arm injury (see, e.g., August 2011 SSA functional report; September 2011 VA examination; October 2012 notice of disagreement); 
2) the September 1984 and November 1986 service treatment records that noted the Veteran complained of right arm pain; and 3) the VA examination findings and opinions of record, including the February 2012 VA examination and the June 2012 VA addendum opinion

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After any additional records have been associated with the claims file, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying medical opinion regarding the Veteran's hypertension.  A physical examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hypertension manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomology therein.  

In rendering his or her opinion, the examiner should discuss the medical significance, if any, of the time gap between the Veteran's military service and post-service treatment and diagnosis.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  The AOJ should review the examination reports to ensure compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.  

7.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




